Appeal by the defendant from an order of the Supreme Court, Nassau County, dated June 1, 1979, which, inter alia, held him in contempt and awarded arrears of alimony and a counsel fee to plaintiff. Order affirmed, with $50 costs and disbursements. Defendant’s contention that the order of Special Term holding him in contempt and requiring that he pay $8,400 in arrears was improper, in that he was not granted an evidentiary hearing, is without merit. A full hearing concerning defendant’s financial ability to comply with the divorce decree was held seven months prior to the application for an order holding him in contempt, and defendant has not raised a genuine issue as to his ability to comply with the prior judgment and orders of the Supreme Court (see Passonno v Passonno, 73 AD2d 718; Shkolnik v Shkolnik, 52 AD2d 817). We have considered the remaining contentions of defendant and find them to be without merit. Titone, J. P., Mangano, Margett and Martuscello, JJ., concur.